Citation Nr: 1122736	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder including as related to exposure to asbestos. 

2.  Entitlement to service connection for degenerative changes of the lumbar spine with stenosis and radiculopathy.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977 and from April 1984 to April 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 
 
The issue of involving service connection for degenerative changes of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

In March 2011, prior to promulgation of a decision by the Board on an appeal of a denial of service connection for a respiratory disorder, the Veteran withdrew the appeal in writing.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2011, the appellant withdrew his appeal in writing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of a denial of service connection for a respiratory disorder is dismissed.


REMAND

The Veteran served as a U.S. Navy engineman.  He contends that his current lumbar spine disorder was caused by an injury to his lower back in March 1974.   

In several written statements and in oral testimony at a March 2011 Board hearing, the Veteran reported that in March 1974, he and another Sailor were rigging a 300 pound fire pump using manual chain falls when the Veteran injured his lower back while restraining the pump.  

Service treatment records showed that the Veteran sought treatment for low back pain in March 1974.  The Veteran reported experiencing low back pain when bending for the previous two days.  The Veteran did not report nor did the examiner note that the pain followed a workplace injury.  The examiner diagnosed muscle strain and prescribed an analgesic balm but no other medication.  No X-rays were obtained.  The Veteran was advised to return to the clinic if necessary, but there was no follow-up treatment.  In March 1975, the Veteran sought treatment for lower back pain that he experienced for the previous three weeks with no report of a traumatic injury.  The Veteran was tested for possible kidney and urinary tract infections, but there were no results noted or follow-up treatment.  The Veteran denied any back injuries or recurrent back pain on physical examinations in December 1976, December 1983, and March 1986.  No spinal abnormalities were noted by the examiners.  

In statements in March 2007, January 2008, and in oral testimony at a March 2011 Board hearing, the Veteran reported the circumstances of his back injury while rigging a pump.  He reported that he subsequently experienced intermittent low back pain which required treatment in 2000 and became more severe in 2004.  Although several clinicians also noted the Veteran's report of a motor vehicle accident in the mid 1980s, the Veteran reported that he injured only his neck and not his lower back in that accident.  

In a November 2010 VA examination for unrelated disorders, the Veteran reported that he worked after service in an oil field, sawmill, hardware store, bar, and most recently as a maintenance worker at a health care facility with no reported back injuries on the job.  

Records of outpatient medical care by several private physicians showed examination and treatment for lumbar spinal disorders since November 2005.  Magnetic resonance image studies in December 2005 and July 2006 showed identified bulging discs and probably congenitally narrow canals.  

In August 2007, a VA physician noted the Veteran's report of the back injury in service, his current low back symptoms, and the history of private treatment and imaging studies.  The physician diagnosed multiple level lumbar disc protrusion, stenosis, and degenerative changes with radiculopathy.  The physician did not provide an opinion on the etiology of the disorder.  In October 2007, a VA physician's assistant (PA) and a different supervising physician noted a review of the claims file including the clinical records of treatment on the two occasions during the first active duty period, the absence of treatment during the second active duty period, and the absence of symptoms or diagnoses on three military physical examinations.  The PA and physician were unable to provide an opinion on the etiology because of a lack of workup or treatment in service in the second period of service, a lack of discharge findings, and a lack of intervening decades of evidence since service.  

In the March 2011 Board hearing, the Veteran stated that he provided copies of his military medical records to one of his private family practice physicians who had treated his back disorder for many years.  In correspondence the same month, the physician noted the circumstances of the 1974 injury as related by the Veteran, the symptoms of significant immediate pain that later subsided, the second evaluation in 1975, and the Veteran's current symptoms.  The physician noted that serious injuries may not produce a fracture or a finding of more than a strain but can produce a risk of degenerative changes and problems years later.  The physician concluded that "it is quite possible that your present back problems are related to your injury in 1974 in the Navy." 

The Board concludes that neither the 2007 VA examination nor the 2011 family practice physician's evaluation is sufficient to decide the claim.  The VA PA and physician were unable to provide an opinion.  The family practice physician noted a review of the two clinical records of treatment in 1974 and 1975 but did not address the absence of a report of a traumatic injury or explain why the observations and treatment provided at the time were indicative of a serious injury.  The physician did not discuss the relevance of the absence of symptoms on multiple physical examinations and the Veteran's decades of work experience without treatment except to generally explain that residuals of an injury could remain minor for many years.  The physician expressed a conditional opinion in terms of risk and possibility.  Medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In the November 2010 VA examination, the Veteran reported receiving Social Security Administration disability benefits.  Medical and adjudicative records of this determination have not been associated with the claims file.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran the identity and address of all private physicians who provided clinical treatment for his lumbar spine disorder prior to November 2005 and after December 2007.  Request that the Veteran authorize the release of relevant records including those from the physician providing the March 2011 opinion.  If authorized, request relevant records and associate any records received with the claims file. 

2.  Request from the Social Security Administration all adjudicative and medical records associated with the award of disability benefits to the Veteran.  Associate any records received with the claims file. 

3.  Request copies of all VA outpatient treatment records since August 2010 and associate any records obtained with the claims file.  

4.  Then, schedule the Veteran for a VA examination by an orthopedic physician.   Request that the physician review the claims file and note the review in the examination report.  

a.  Request that the physician provide an opinion whether the Veteran's current lumbar disc disease is at least as likely as not (50 percent possibility or greater) related to the Veteran's reported injury and treatment for muscle strain in 1974 or any other aspect of service.  

b.  Request that the physician comment on the private physician's opinion that the injury described by the Veteran and indicated in the military treatment records was productive of intermittent discomfort that did not preclude satisfactory military physical examinations, additional military service, and working career with no symptoms requiring treatment until 2000.  

c.  Request that the physician also provide an opinion whether an automobile accident in the mid-1980s that injured the Veteran's cervical spine was also a factor in the current lumbar spine disease.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for a lumbar spine disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  Then, return case to the Board for further appellate review, if otherwise in order.  


The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


